Orders of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 28, 2012, which, upon a fact-finding determination that respondent-appellant mother had violated the terms of a suspended judgment, terminated her parental rights to the subject children, and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The determination that respondent had violated the terms of a suspended judgment is supported by a preponderance of the evidence (see Matter of Isiah Steven A. [Anne Elizabeth Pierre LJ, 100 AD3d 559, 560 [1st Dept 2012], Iv denied 20 NY3d 859 [2013]). The record shows that respondent failed to consistently visit with the children, participate in individual therapy, obtain suitable housing for herself and the children, and obtain a source of income (see id.; see also Matter of Lourdes O., 52 AD3d 203, 203 [1st Dept 2008]).
A preponderance of the evidence also supports the determination that termination of respondent’s parental rights is in the children’s best interests (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). At the time of the dispositional hearing, respondent had not obtained suitable housing or a source of income. Further, the children have been in the same foster home for at least three years, and their foster mother, who has provided for their special needs, wishes to adopt them (see Matter of Isiah Steven A., 100 AD3d at 560). Concur — Gonzalez, EJ., Mazzarelli, Acosta and Renwick, JJ.